DETAILED ACTION

Claim Objections
Claim 1 is objected to because of the following informalities:   In line 4, please replace “are independently” with “is independently”. 

Claim 1 is objected to because of the following informalities:   In lines 4 and 5, please replace “aryl” with “arylene” (two occurrences) and replace “heteroaryl” with “heteroarylene” (two occurrences).  

Claim 1 is objected to because of the following informalities:   In lines 7 and 8, please replace “hydrocarbyl” with “hydrocarbylene” (two occurrences) and replace “silyl” with “silylene” (two occurrences).  

Claim 3 is objected to because of the following informalities:   In line 8, please replace “can join” with “may join”.    

Claim 7 is objected to because of the following informalities:   In line 2, please replace “aryl” with “arylene” (two occurrences).  

Claim 9 is objected to because of the following informalities:   In line 2, please replace “is tert-butyl, is a di-tert-butylphenyl” with “a tert-butyl, or a di-tert-butylphenyl”.
 
Claim 11 is objected to because of the following informalities:   In line 1, please replace “are independently” with “is independently”. 

Claim 17 is objected to because of the following informalities:   In line 3, claim describes species (L-H)+ without first defining integer d being equal to 1.  

Claim 17 is objected to because of the following informalities:   In line 7, claim defines Z as the species (Ar3C+).  This is technically incorrect.  The cation (Zd+) is (Ar3C+), but Z is simply (Ar3C).  

Claim 18 is objected to because of the following informalities:   In line 11, delete “a” which appears prior to “hydrogen”.  

Claim 21 is objected to because of the following informalities:   In line 7, please replace “are independently” with “is independently”. 

Claim 21 is objected to because of the following informalities:   In lines7 and 8, please replace “aryl” with “arylene” (two occurrences) and replace “heteroaryl” with “heteroarylene” (two occurrences).  

Claim 21 is objected to because of the following informalities:   In lines 10 and 11, please replace “hydrocarbyl” with “hydrocarbylene” (two occurrences) and replace “silyl” with “silylene” (two occurrences).  

Claim 22 is objected to because of the following informalities:   In line 2, please replace “an Mw” with “a Mw”.

Claim 23 is objected to because of the following informalities:   In line 2, please replace “the melting” with “a melting”.

Claim 24 is objected to because of the following informalities:   In line 2, please replace “the melting” with “a melting”.

Claim 25 is objected to because of the following informalities:   In line 3, please insert “ethylene-octene” prior to “copolymer”.

Claim 25 is objected to because of the following informalities:   In line 3, please replace “an Mw” with “a Mw”.

Claim 26 is objected to because of the following informalities:   In line 2, please replace “the melting” with “a melting”.

Claim 28 is objected to because of the following informalities:   Claim appears to depend from claim 21 instead of claim 25.

Claim 28 is objected to because of the following informalities:   In line 5, please replace “an Mw” with “a Mw”.

Claim 29 is objected to because of the following informalities:   In line 3, please replace “the melting” with “a melting”.

Allowable Subject Matter
The present invention is drawn to a catalyst compound represented by Formula (I), shown below.  Salient features include:  M is a group 3-6 metal, J comprises a heterocyclic Lewis base, and each of A1 and A2 is independently selected from the group consisting or arylene, substituted arylene, heteroarylene group, and substituted heteroarylene group.

          
    PNG
    media_image1.png
    92
    164
    media_image1.png
    Greyscale


	Hagadorn et al. (WO 2018/022249) represents the closest prior art.  Reference discloses heterocyclic amido transition metal complexes represented by the general formula, shown below, left.  The benzothienyl-imidazolyl hafnium complex, shown below, right is representative.
              
    PNG
    media_image2.png
    186
    248
    media_image2.png
    Greyscale
            
    PNG
    media_image3.png
    224
    296
    media_image3.png
    Greyscale


Compounds of the prior art contain two fused rings, whereas claimed catalyst compound contains two rings A1 and A2 that are not fused.  Therefore, subject of instant claims is patentably distinct over Hagadorn et al.

Conclusion
Claims are not in condition for allowance.  Claims 1, 3, 7, 9, 11, 17, 18, 21-26, 28, and 29 are objected to and will be allowable when rewritten to obviate claim objections, supra.  For purposes of filling out PTO-326, status of remaining claims is labeled “objected to”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/
Primary Examiner, Art Unit 1762
October 31, 2022